internal_revenue_service number release date index number -------------------------------- ------------------------------------------- -------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-129136-10 date legend legend x ------------------------------------------- --------------------------------- a d1 d2 ------------------ ----------------- ---------------------- dear --------------- this responds to the letter dated date and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts x was formed on d1 a is the sole shareholder of x a intended that x be treated as an s_corporation for federal tax purposes effective on d2 but the election to be treated as an s_corporation was not timely filed accordingly x requests a ruling that it will be treated as an s_corporation effective d2 law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective sec_1362 provides in relevant part that if an s election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be plr-129136-10 treated as an s_corporation for the year in which the election is made under sec_1362 however if an s election is made after the first two and one-half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is filed sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply x did not timely file an election to be treated as an s_corporation under sec_1362 x has however established reasonable_cause for not making a timely s election and is entitled to relief under sec_1362 conclusion based solely on the facts submitted and the representations made and provided that x otherwise qualifies as an s_corporation we conclude that x will be treated as an s_corporation effective d2 if within days from the date of this letter x submits a properly completed form_2553 with a copy of this letter attached to the appropriate service_center this ruling is conditioned on x and a filing within days following the date of this letter federal_income_tax returns to report consistent with x being an s_corporation for all taxable years following d2 accordingly a in determining a’s respective income_tax liabilities must include a’s pro_rata share of separately and nonseparately computed items of x under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by x under sec_1368 if x or a fail to treat x as described above this letter_ruling will be null and void a copy of this letter should be attached to each of the returns described above except as specifically set forth above no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is in fact an s_corporation for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-129136-10 pursuant to the power_of_attorney on file with this office a copy of this letter will be sent to x’s authorized representative sincerely cornelia j schnyder cornelia j schnyder senior technician reviewer branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
